UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENDALL T. COHEN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00160-PMD-1)


Submitted:   January 12, 2012              Decided:     January 30, 2012


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Matthew J. Modica, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kendall T. Cohen was convicted pursuant to a guilty

plea and sentenced as an armed career criminal to a total of 223

months    in    prison     for    possession       of    a    firearm       after     being

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2006).    On        appeal,   Cohen   argues       that          the    district    court

incorrectly counted a prior conviction for assault and battery

of a highly aggravated nature (“ABHAN”) as a predicate offense

under    the    Armed    Career    Criminal       Act    (“ACCA”),        and    that   the

evidence introduced at sentencing did not support a one-level

enhancement for use or possession of a firearm in connection

with a crime of violence.           Finding no error, we affirm.

               Cohen did not argue below that his ABHAN conviction

was not an ACCA predicate.              Because Cohen did not raise his

claim of error in the district court, this court’s review is for

plain error.         United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010).    Thus, Cohen bears the burden of showing “that an error

(1) was made, (2) is plain (i.e., clear or obvious), and (3)

affects substantial rights.”           Id.

               The    district    court's       conclusion        that    Cohen's     South

Carolina ABHAN conviction was a violent felony, however, is not

erroneous.       See United States v. Wright, 594 F.3d 259, 263 (4th

Cir.) (S.C. aggravated assault and battery [i.e., ABHAN], is a

violent    felony),        cert     denied,        131       S.     Ct.    507      (2010).

                                            2
Additionally,     the    parties     have     overlooked     the    fact     that   the

presentence report identified four predicate felonies, and Cohen

challenges only one.           We therefore reject Cohen’s argument.

            We also find no error in the district court’s finding

that Cohen possessed the firearm in connection with a violent

felony    for   the     purposes     of   applying    a     one-level      Guidelines

enhancement.      U.S. Sentencing Guidelines Manual §§ 4B1.4(b)(3),

4B1.2(a)    (2009).            The   Government       submitted         evidence    at

sentencing that Cohen’s actions as he was being pursued put the

arresting      officer    in    reasonable     apprehension        of   an   imminent

attack with a deadly weapon.                We find no clear error in the

district court’s factual finding.              See United States v. Dawkins,

202 F.3d 711, 714 (4th Cir. 2000).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in   the      materials

before   the    court    and     argument     would   not    aid    the    decisional

process.

                                                                              AFFIRMED




                                          3